DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, 15-17, 21, 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al. (USPN 9,837,844).
With respect to claim 1, Balakrishnan et al. discloses, in Figs. 1-3, a system (Fig. 1 details of operation disclosed in Figs. 2-3) comprising:
 a power delivery (PD) controller (17 with 19) having a control input (input connected to the output of 72 and 74) and a control output (output to 38), the PD controller configured to:
 determine a voltage level represented by a sense signal at the control input (17 determines the voltage level of USB_INT represented by the two bit sense signal output from 72 and 74); 
responsive to the voltage level reaching a first voltage threshold (DPM_HI, see Fig. 2), provide a first control signal at the control output (output from 17 controlling the incrementing of ICC, see t3-t4, t6-t7 of Fig. 2) within a first time period (within the wait time period associated with USB_INT becoming larger than DPM_HI, see 98, 100 and 102 of Fig. 2, see also Col. 7 lines 10-13), in which the first control signal represents a first level of power (the control signal represents a first power level of power delivered to the load 22); and
 responsive to the voltage level reaching a second voltage threshold below the first voltage threshold (DPM_LO, see Fig. 2), provide a second control signal at the control output (control signal that sets ICC to MIN_CC, see Fig. 2) within a second time period (there is no explicit claimed definition of “second time period”.  The second time period is interpreted as in at least two ways.  First interpretation is the period of time it takes ICC to fall low to MIN_CC after USB_INT crosses DPM_LO, see Fig. 2 there is a delay between USB_INT crossing DPM_LO to when ICC reaches MIN_CC.  Second interpretation is the wait period 92 of Fig. 3.  It can be seen that when USB_INT is less than DPM_HI and DPM_LO, ICC is set to a minimum and then enters wait period 92.  Thus, the second control will cause a minimum current within the wait time period associated with 92.  Furthermore, the wait period 92 is cyclically repeated as long as USB_INT is lower than DPM_LO, see YES of 92 with 94 of Fig. 3.  See also Col. 8 lines 19-28), in which the second control signal represents a second level of power (the control signal represents a second power level of power delivered to the load 22). 
With respect to claim 2, the system of claim 1, further comprising: 
an input terminal (USB_INT terminal);
 an output terminal (SYS/output to load 22); 
 a voltage converter circuit (circuit of Fig. 1 lest 72, 74 and 16) having a converter power input (source of 20), a converter control input (gates of 40 of 36), and a converter power output (drain of 20), the converter power input coupled to the input terminal (USB_INT), the converter control input coupled to the control output (output of 17), and the converter power output coupled to the output terminal (drain of 20 connected to the load), wherein the voltage level is of a voltage signal at the input terminal (voltage level is the level of USB_INT); and 
wherein the voltage converter circuit is configured to provide the first and second level of power at the output terminal responsive to the respective first and second control signals at the converter control input, and responsive to the voltage signal at the converter power input (the circuit is operated as claimed, see Fig. 2).
With respect to claim 3, the system of claim 2, wherein the PD controller is configured to: 
detect a rising edge of the voltage signal from the sense signal (the controller operates as claimed at t2 and t5, as can be seen the incrementing is provided when USB_INT crosses from below DPM_HI to above DPM_HI.  Thus, the first operation is responsive to a rising edge detection);
 responsive to the rising edge of the voltage signal crossing the first voltage threshold, provide the first control signal within the first time period (the incrementing is provided when USB_INT crosses from below DPM_HI to above DPM_HI); 
detect a falling edge of the voltage signal from the sense signal (When USB_INT crosses DPM_LO, ICC is set to MIN_CC and thus the circuit detects a falling edge); and
 responsive to the falling edge of the voltage signal crossing the second voltage threshold, provide the second control signal within the second time period (the circuit operates as claimed to provide the minimum current MIN_CC within the time period).
With respect to claim 10, the system of claim 2, further comprising a voltage sensing circuit having a sense input (inverting terminals of 72 and 74) and a sense output (two bit output of 72 and 74), the sense input coupled to the input terminal (USB_INT) and the sense output coupled to the control input (input of 16/17), the voltage sensing circuit configured to sample the voltage signal at the sense input (72 and 74 sample if USB_INT is higher/lower than DPM_HI/DPM_LO) and provide the sense signal at the sense output representing a digital version of the sampled voltage signal (digital output of 72 and 74).  
With respect to claim 15, a circuit (Fig 1, details of operation disclosed in Figs. 2 and 3) comprising:
a voltage sensing circuit (72 with 74) having a sense input (input connected to USB_INT) and a sense output (two bit output to 16/17), the voltage sensing circuit configured to sample a first voltage signal at the sense input and provide a sense signal at the sense output representing a digital version of the sampled first voltage signal (72 and 74 sample USB_INT to provide the two bit digital version to 16/17);  and
 a power delivery (PD) controller (17 with 19) having a control input (input connected to 72/74) and a control output (output to 36), the control input coupled to the sense output (17 is connected as claimed), and the PD controller configured to:
 responsive to the sense signal at the control input, determine a first voltage level of the first voltage signal (17 determines if USB_INT is above/below DPM_HI according to the sense signal, see Fig. 2); and
 responsive to the first voltage level, provide a control signal at the control output within a particular time period, in which the control signal identifies a second voltage level (when USB_INT is above DPM_HI the controller provides a signal to increment ICC within a particular wait, wherein ICC is incremented until USB_INT and ICC reach the desired target/maximum levels, see Fig. 2 and steps 98-110 of Fig. 3); and
 a voltage converter circuit (Fig. 1 lest 72, 74, 16, 17 and 19) having a converter voltage input (USB_INT), a converter control input (gates of the transistors of 40 of 36), and a converter voltage output (drain voltage of 20/SYS), the converter voltage input coupled to the sense input (USB_INT connected to the source of 20 and the input of 72/74), the voltage converter circuit configured to, responsive to the first voltage signal at the converter voltage input and the control signal at the converter control input, provide a second voltage signal having the second voltage level at the converter voltage output (the circuit is operated as claimed to provide the regulated output voltage).  
With respect to claim 16, the circuit of claim 15, wherein the control signal is a first control signal (control signal responsive to USB_INT being larger than DPM_HI), the particular time period and the PD controller is configured to: 
responsive to the sense signal indicating that the first voltage level reaching a first voltage threshold, provide the first control signal at the control output within a first time period (the incrementing of ICC within the wait time period, see 98, 100 and 102 of Fig. 3); and 
responsive to the sense signal indicating that the first voltage level reaching a second voltage threshold below the first voltage threshold (sense signal indicating USB_INT lower than DPM_LO), provide a second control signal identifying a third voltage level (output identifying that USB_INT needs to be increased and between DMP_LO and DPM_HI, see t1 to t2 of Fig. 2) at the control output within a second time period (within the wait period to increase USB_INT when it is lower than DPM_LO and/or between DPM_LO and DPM_HI, see 92, 94 and 96 of Fig. 3), in which the third voltage level is higher than the second voltage level (the third level is higher than the second during the operation of 96 and feedback loop to 92 of Fig. 3).
With respect to claim 17, the circuit of claim 16, wherein the PD controller is configured to: 
detect a rising edge of the voltage signal from the sense signal (the controller operates as claimed at t2 and t5, as can be seen the incrementing is provided when USB_INT crosses from below DPM_HI to above DPM_HI.  Thus, the first operation is responsive to a rising edge detection);
 responsive to the rising edge of the voltage signal crossing the first voltage threshold, provide the first control signal within the first time period (the incrementing is provided when USB_INT crosses from below DPM_HI to above DPM_HI); 
detect a falling edge of the voltage signal from the sense signal (When USB_INT crosses DPM_LO, ICC is set to MIN_CC and thus the circuit detects a falling edge); and
 responsive to the falling edge of the voltage signal crossing the second voltage threshold, provide the second control signal within the second time period (the circuit operates as claimed to provide the minimum current MIN_CC within the time period).
With respect to claim 21, the system of claim 1, wherein the PD controller is a USB PD controller (the circuit is used in a USB device and is thus a USB PD controller).    
With respect to claim 24, the circuit of claim 15, wherein the PD controller is a USB PD controller (the circuit is used in a USB device and is thus a USB PD controller).  
With respect to claim 25, the above claim is rejected for similar reasons as claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (USPN 9,837,844).
With respect to claim 14, Balakrishnan et al. discloses, the system of claim 2 wherein:
 the output terminal is a first output terminal;
 the voltage converter circuit is a first voltage converter; 
the converter power input is a first converter power input; 
the converter control input is a first converter control input;
 the converter power output is a first converter power output (the output terminals, voltage converter, converter power input, converter control input and converter power output are all first of the above stated elements).
Balakrishnan et al. merely discloses a single voltage converter and thus fails to disclose “the system further comprises: 
a second output terminal; and 
a second voltage converter circuit having a second converter power input, a second converter control input, and a second converter power output, the second converter power input coupled to the input terminal, the second converter control input coupled to the control output, and the second converter power output coupled to the second output terminal, the second voltage converter circuit configured to provide the first and second level of power at the second output terminal responsive to the respective first and second control signals at the second converter control input, and responsive to the voltage signal at the second converter power input”. 
	However, the above second elements are merely a duplication of the first voltage converter circuitry under the control of the sense circuit and the controller circuit.
	It would have been obvious to duplicate the voltage converter circuitry of Balakrishnan et al. under the control of 72, 74 and 16, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One would have been motivated to do so for the purpose of being able to supply additional circuit loads that have similar requirements as the first load of Fig. 1 and for simplifying circuit construction (e.g., not requiring additional sense and control circuitry when the loads have similar load requirements and operate under similar conditions).

Allowable Subject Matter
Claims 4-9, 11, 13 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 10, 14-21 and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
He et al. (USPAPN 2013/0335043) and Yun et al. (USPN 11,079,784) additionally disclose control circuits that determine if a voltage reaches first and/or second thresholds and adjusts a voltage level within timing windows associated with the threshold detections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849